W. O. MURRAY, Chief Justice.
This suit grew out of an automobile collision which occurred in Live Oak County, two miles north of George West, on Highway 281, on the night of December 1, 1954. The plaintiffs were the wife, the minor child, and the parents of Jesus Cantu, Jr., who was killed in the collision. Elmer C. Haag was the owner, and Nicolas Luna Ramirez, the driver of the truck with which the car driven by Jesus Cantu, Jr., collided.
The jury found all issues of primary negligence in favor of the defendants, and all issues of contributory negligence against the plaintiffs. The trial court, in keeping with the verdict, rendered judgment that plaintiffs take nothing, and plaintiffs have prosecuted this appeal.
Appellants first contend that the trial court committed reversible error in permitting the witness Mrs. Joyce Martin to testify in effect that she saw the lights of deceased’s car coming very fast and that she thought that he would be unable to stop before striking the truck. We overrule this contention, because the jury having found that appellees were not guilty of any primary acts of negligence, appellants could not recover even if they had been able to secure a finding of the jury that deceased was not guilty of any acts of contributory negligence. The testimony complained of related only to the question of deceased’s contributory negligence. See Rule 434, Texas Rules of Civil Procedure.
Appellants next object to other testimony given by Joyce Martin somewhat along the same line. This testimony likewise had a bearing alone on whether deceased was guilty of contributory negligence, and for the reasons above stated we also overrule this point.
The judgment is affirmed.